Citation Nr: 9932802	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-41 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury (hereinafter referred to as a "left knee 
disability").

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in June, 
July, and October 1994 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefits sought on appeal.  The appellant, who served on 
active duty for training from June 1985 to August 1985, as 
well as periods of inactive duty training from March 1985 to 
March 1988, appealed those decisions, and the case was 
forwarded to the Board for review.

Initially, the Board notes that in October 1994, an RO rating 
decision denied the appellant service connection of a low 
back disorder secondary to the residuals of a left knee 
injury.  A November 1994 appeal to the Board of Veterans' 
Appeals (VA Form 9), referenced the issue of service 
connection for a low back disorder secondary to the residuals 
of a left knee injury.  This issue was again raised during a 
January 1995 RO hearing, the contents of which have been 
reduced to writing as a hearing transcript.  The Board finds 
that with respect to the appellant's claim of entitlement to 
service connection for a right leg disorder secondary to a 
left knee disability, a substantive appeal has been 
perfected.  38 C.F.R. § 20.200, 20.201, 20.202 (1999).


FINDINGS OF FACT

1.  The appellant does not have a left knee disability that 
is related to military service.

2.  The appellant's right leg disorder is not related to an 
incident in military service.

3.  The appellant's low back disorder is not related to an 
incident in military service.

4.  The appellant is not service connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by military service. 38 U.S.C.A. §§ 101(22),(24), 5107 (West 
1991); 38 C.F.R. §§ 3.6, 3.102, 3.303 (1999).

2.  A right leg disorder was not incurred in or aggravated by 
military service, and is not attributable to a service-
connected disability.  38 U.S.C.A. §§ 101(22),(24),  5107 
(West 1991); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (1999).

3.  A low back disorder was not incurred in or aggravated by 
military service, and is not attributable to a service-
connected disability.  38 U.S.C.A. §§ 101(22),(24), 5107 
(West 1991); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a person is entitled to service 
connection for a disease or injury incurred or aggravated 
while in active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled due to a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled due to an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 
(24); 38 C.F.R. §§ 3.6(a). 


I.  Left knee disability

The appellant's service medical records (SMRs) show that the 
veteran was seen numerous times in June, July, and August 
1985 for an injury sustained to his left knee during active 
duty for training.  An August 1985 orthopedic consultation 
report stated that the appellant had injured his left knee 
during basic training and that his symptoms of left knee 
pain, swelling, and locking on extension had persisted for 
six weeks.  The orthopedist recorded an impression of 
probable medial meniscus tear and patello-femoral syndrome of 
the left knee. 

Three days after this orthopedic consultation, service 
personnel records show that the appellant was released from 
active duty training.  Indeed, in a March 1988 letter from 
the Department of the Army to United States Senator Howard 
Metzenbaum, it was explained that the appellant was 
permanently medically disqualified upon examination prior to 
going into phase II of his initial active duty for training.

Post-service medical records include a May 1994 VA 
examination report that related the appellant's history of 
injuring his left knee during active duty for training.  The 
examiner diagnosed the appellant with "[r]esiduals of injury 
to the left knee with limitations of motion."

After review of the above evidence, the Board finds that the 
appellant's claim of entitlement to service connection for a 
left knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the appellant has presented 
a plausible claim, one which is meritorious on its own or 
capable of substantiation. Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Turning to the merits of the case, however, the Board finds 
that the appellant's claim of entitlement to service 
connection for a left knee disability must be denied.  First, 
the SMRs do not show that the veteran definitely incurred a 
left knee disability during service.  Although symptoms of 
left knee pain, swelling, and locking on extension were noted 
in the SMRs, these symptoms appear to have been acute and 
transitory.  The impression of "probable medial meniscus 
tear and patello-femoral syndrome of the left knee" pursuant 
to an orthopedic consultation was not a definite diagnosis of 
a left knee injury.  Second, although the veteran was 
separated from service three days after this orthopedic 
consultation, the March 1988 letter from the Department of 
the Army to United States Senator Howard Metzenbaum did not 
disclose the specific medical reason why the veteran was 
separated.  Third, the post-service medical evidence does not 
demonstrate that the appellant's presently diagnosed left 
knee disability is related to service.  Although the May 1994 
VA examination report indicates that the veteran suffers from 
the residuals of a left knee injury, it did not contain an 
opinion that the left knee injury residuals were linked to 
service.  Furthermore, the May 1994 VA radiology report of 
the left knee found no significant bone or joint abnormality.  

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for a left knee 
disability.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
so as to otherwise provide a basis for favorable resolution 
of the veteran's appeal.  
38 U.S.C.A. § 5107(b). 

II.  Right leg disorder and low back disorder 

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  See 
38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Indeed, the 
appellant specifically contends that he suffers from right 
leg and low back disorders due to a left knee disability 
sustained in service.  However, for reasons already 
discussed, service connection has not been established for a 
left knee disability.  The Board observes that in cases such 
as this, "where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Here, as the appellant has not been granted 
service connection for a left knee disability, his claims of 
entitlement to secondary service connection for a right leg 
disorder and low back disorder pursuant to 38 C.F.R. § 3.310 
and Allen, must be denied for a lack of legal merit.  
Parenthetically, no evidence has been submitted that would 
tend to suggest that either of these disabilities was 
incurred during military service. 


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right leg disorder is 
denied. 

Entitlement to service connection for a low back disorder is 
denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 Department of Veterans Affairs

